Citation Nr: 1242238	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-32 829	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 13, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that rating action, the RO denied the Veteran's claim of entitlement to TDIU.  In a September 2012 rating decision, the RO awarded an increased rating for service-connected disability which resulted in a combined evaluation for compensation of 100 percent effective from December 13, 2011.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from October 1966 to October 1968.

2.	On November 5, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


